Broyles, C. J.
1. Where the insurer sues the insured upon unpaid past-due promissory notes given for the first annual premium on a policy of life-insurance, -which was delivered to and accepted by the insured, a recovery for the full amount of the notes, with interest and attorney’s fees, can not be defeated on the-ground of a failure of consideration, total or partial, in that the policy provided that it should not become of force until the first premium had actually been paid, and that a failure to pay any premium note when due would avoid the policy. 25 Cyc. 756, note 46; Id. 758, notes 62 and 63; Id. 759, note 69; Id. 760 (4), note 79.
2. The defendant’s plea of fraud in the procurement of the notes sued upon was not supported by any evidence.
3. Under the above rulings the court did not err in directing a verdict for the plaintiff for the full amount sued for.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.